Case: 2:19-cv-05384-ALM-EPD Doc #: 56 Filed: 06/26/20 Page: 1 of 8 PAGEID #: 529




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

C.T., an individual;                                      :   Case No. 2:19-CV-5384
                                                          :
                     Plaintiff,                           :   Judge: Algenon L. Marbley
                                                          :
v.                                                        :   Magistrate: Elizabeth A. Preston Deavers
                                                          :
RED ROOF INNS, INC; WYNDHAM                               :   (Filed electronically)
HOTELS & RESORTS, INC.; BEST                              :
WESTERN INTERNATIONAL, INC.; and                          :
LA QUINTA HOLDINGS, INC.,                                 :
                                                          :
                    Defendants.                           :

     REPLY IN SUPPORT OF DEFENDANT RED ROOF INNS, INC.’S MOTION TO
          DISMISS OR, IN THE ALTERNATIVE, TO TRANSFER VENUE

     I.        INTRODUCTION

           Plaintiff has failed to state a claim against Red Roof Inns, Inc. (“RRI)”, but, even if she had,

she cannot proceed in this Court because venue is improper. Plaintiff is a resident of Florida, and

she alleges she was trafficked at Florida hotels. The events, witnesses, and evidence are all located

within Florida. As a result, her Complaint against RRI should be dismissed, or alternatively, this

case should be transferred to the Middle District of Florida under 28 U.S.C. 1404(a).

     II.       ARGUMENT

               a. Venue Is Improper Because Any Efficiencies in Deciding Legal Issues
                  Together are Outweighed by the Impact on Access to Witnesses

           This matter should be transferred to the Middle District of Florida pursuant to 28 U.S.C.

1404(a). Not only do the Plaintiff, and her counsel, reside in Florida, all of the alleged conduct

occurred within Florida, and the matter should be transferred for the convenience of the parties and

in the interest of justice. Most, if not all, of the witnesses are likely within Florida and not Ohio.

Further, Plaintiff does not dispute venue is proper in the Middle District of Florida, where the

                                                      1
Case: 2:19-cv-05384-ALM-EPD Doc #: 56 Filed: 06/26/20 Page: 2 of 8 PAGEID #: 530




alleged conduct occurred and where Plaintiff and witnesses are located. RRI’s headquarters within

Ohio is not enough to mandate venue. Although Plaintiff chose this forum, because she does not

work or reside in Ohio, this choice is given less consideration. Kay v. Nat’l City Mortg. Co., 494

F.Supp.2d 845, 850 (S.D. Ohio 2007).

       Moreover, Plaintiff does not argue the Southern District of Ohio is more convenient for her.

Instead, she cites to this Court’s decision in Doe S.W. v. Lorain-Elyria, Inc., 2020 WL 1244192

(S.D. Ohio Mar. 16, 2020). In Lorain-Elyria, the Court held that a plaintiff who alleged sex

trafficking in Ohio hotels could file a suit in the Southern District of Ohio rather than the Northern

District of Ohio, where the trafficking allegedly occurred. In the analysis, the Court states a party

must demonstrate “that the interests ‘clearly favor a change of venue,’ rather than being ‘slightly

advantageous to the parties or the witnesses.’” Id at *12. The distance between the Northern District

of Ohio in Cleveland and the Southern District of Ohio in Columbus is a mere two hours. In this

matter, the distance between venues is approximately 1200 miles. The transfer to the Middle District

of Florida, where the Plaintiff resides, likely all witnesses are located, and all of the alleged events

occurred “clearly favors a change of venue” and would be substantially advantageous to all parties

and witnesses. The vast distance between this Court and the location of the alleged conduct is

certainly not negligible, and will be inconvenient for non-party witnesses. The distance between this

Court and the location of the alleged conduct would cause a significant additional burden than just

traveling a couple of hours to a different courthouse. Further, it will hamper RRI’s ability to

subpoena fact witnesses.

       Without support, Plaintiff contends that litigating in this Court will promote judicial

efficiency because other plaintiffs have sued other hotel defendants in the Southern District of Ohio

under the TVPRA. Plaintiff does not cite a case supporting the notion that venue is proper simply



                                                   2
Case: 2:19-cv-05384-ALM-EPD Doc #: 56 Filed: 06/26/20 Page: 3 of 8 PAGEID #: 531




because other cases involving similar subject matter are pending. RRI is not a party to all of the

cases currently pending in the Southern District. The Panel on Multidistrict Litigation already found

that common factual questions do not exist among these cases. See In re Hotel Indus. Sex

Trafficking Litig., MDL 2928, 2020 WL 581882, at *3 (U.S. Jud. Pan. Mult. Lit. Feb. 5, 2020)

(denying the motion for transfer to the MDL panel). Numerous factors, such as the convenience to

witnesses, access to proof, and the venue’s interest in the outcome, favor transfer to the Middle

District of Florida. (See DN 23, at 10-11.)

            b. Plaintiff’s Complaint Fails to State a Claim

        If the Court were to proceed on the merits, Plaintiff’s Complaint should still be dismissed for

failure to state a claim because Plaintiff has engaged in impermissible group pleading and has failed

to allege facts plausibly giving rise to liability in this case.

                     i. The Complaint is an impermissible shotgun pleading.

        “Shotgun” pleadings violate Rule 8(a)(2) of the Federal Rules of Procedure and they are

subject to dismissal under Rule 12(b)(6) See Lee v. Ohio Educ. Ass’n, 951 F.3d 386, 3920393 (6th

Cir. 2020) (citing Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir.

2015)). Plaintiff concedes her Complaint rests on “collective allegations” (DN 55, at 7) and the

same general set of facts are alleged against all Defendants (DN 55, at 10). It would seem unlikely

the exact same set of facts occurred and apply precisely to each defendant within this matter. This is

a form of an impermissible “shotgun” pleading. See, e.g. Weiland, F.3d at 1323; Joseph v.

Bernstein, 612 F. App’x 551, 553 (11th Cir. 2015) (“[T]he complaint failed to satisfy the

requirements of Rule 8 of the Federal Rules of Civil Procedure because it indiscriminately grouped

all defendants without explain the factual basis for each of the Defendants’ liability.”) If Plaintiff

has a good-faith basis for asserting a claim against RRI, federal pleadings standards require her to



                                                    3
Case: 2:19-cv-05384-ALM-EPD Doc #: 56 Filed: 06/26/20 Page: 4 of 8 PAGEID #: 532




make well-pled factual allegations specific to RRI sufficient to support each element of each claim.

The Complaint, and its reliance on overly-general and collective allegations, clearly falls short.

Allowing the Complaint to go forward deprives RRI the notice it is entitled, and requires RRI to

defend a claim without knowing the factual basis for said claim.

                   ii. The Complaint does not state a TVPRA claim.

       Plaintiff’s cause of action under § 1595(a) requires Plaintiff to plausibly allege a defendant

participated in a venture which violated the criminal provisions of TVPRA, knowingly benefited

from any such participation, and the defendant knew or should have known of the venture’s

commission of sex-trafficking crimes. See 18 U.S.C. § 1595(a). As explained in RRI’s motion, the

Complaint lacks any such allegations.

       Plaintiff argues participation in a “venture” under the TVPRA does not require a “common

purpose,” criticizing RRI’s citation to cases construing “enterprise” under RICO. Plaintiff ignores

the definition of a TVPRA “venture”, which very closely tracks the definition of “enterprise” under

RICO, as both require the participants to be “associated in fact.” Compare 18 U.S.C. § 1591(e)(6)

(defining “venture” as “any group of two or more individuals associated in fact, whether or not a

legal entity” (emphasis added)), with 18 U.S.C. § 1961(4) (defining “enterprise” as “any . . . group of

individuals associated in fact although not a legal entity” (emphasis added)); Ricchio v. McLean,

853 F.3d 553, 556 (1st Cir. 2017) (Souter, J.) (recognizing that a “venture” only exists for purposes

of Section 1595(a) where “two or more individuals” are “associated in fact”); accord Bistline v.

Parker, 918 F.3d 849, 873 (10th Cir. 2019).

       And where Congress uses similar language in two statutes, as with a TVPRA “venture” and a

RICO “enterprise,” courts presume that “Congress intended that the text have the same meaning in

both statutes.” Smith v. City of Jackson, Miss., 544 U.S. 228, 233 (2005); Northcross v. Bd. Of Ed. of



                                                  4
Case: 2:19-cv-05384-ALM-EPD Doc #: 56 Filed: 06/26/20 Page: 5 of 8 PAGEID #: 533




Memphis City Sch., 412 U.S. 427, 428 (1973). In the RICO context, the Supreme Court has

recognized that, for a person to be “associated in fact,” there must be “both interpersonal

relationships and a common interest.” Boyle v. United States, 556 U.S. 938, 946 (2009); United

States v. Turkette, 452 U.S. 576, 583 (1981) (explaining that association in fact requires “a group of

persons associated together for a common purpose”). Accordingly, in determining whether a

defendant has “associated in fact” with a criminal trafficker for purposes of participating in a

TVPRA “venture,” the inquiry depends in part on whether the alleged participants of the venture

associated together for a common purpose and had interpersonal relationships. See Plaintiff A v.

Schair, 2:11-CV-00145-WCO, 2014 WL 12495639, at *2 (N.D. Ga. Sept. 9, 2014) (finding that the

civil remedy provisions within the TVPRA and RICO operate in the same manner); Boyle, 556 U.S.

at 944 (“That an ‘enterprise’ must have a purpose is apparent from the meaning of the term in

ordinary usage, i.e., a ‘venture,’ ‘undertaking,’ or ‘project.’ The concept of ‘association’ requires

both interpersonal relationships and a common interest.” (internal citations omitted)).

       A commercial transaction (e.g., the rental of a hotel room) does not give rise to a reasonable

inference the participants in such a transaction share a common purpose or are otherwise “associated

in fact.” See, e.g., Ray v. Spirit Airlines, Inc., 836 F.3d 1340, 1352 (11th Cir. 2016) (dismissing

RICO claims because there were not allegations that the defendant technology and public relations

vendors shared a common purpose or otherwise “associated in fact” with Spirit Airlines); Ellis v.

JPMorgan Chase & Co., 752 F. App’x 380, 382 (9th Cir. 2018) (dismissing RICO claims and

stating that the “mere existence of service contracts . . . is insufficient to establish a common

purpose”); United Food & Commercial Workers Unions & Emp’rs Midwest Health Benefits Fund v.

Walgreen Co., 719 F.3d 849, 855 (7th Cir. 2013) (holding that a “commercial relationship” is

insufficient to show that parties were associated in fact).



                                                  5
Case: 2:19-cv-05384-ALM-EPD Doc #: 56 Filed: 06/26/20 Page: 6 of 8 PAGEID #: 534




       At most, the Complaint alleges the Red Roof-branded hotel at issue was used by the alleged

traffickers as an instrumentality for the traffickers’ venture, which is insufficient to establish RRI

“associated in fact” with the traffickers.” See, e.g., Weir v. Cenlar FSB, 16-CV-865 (CS), 2018 WL

3443173, at *6 (S.D.N.Y. July 17, 2018) (“[B]eing an ‘instrumentality’ does not thereby mean one

shares a common purpose. Defendants allegedly used the mail in furtherance of the scheme, but that

would not make the Postal Service [] a member of the enterprise.”); Rosner v. Bank of ChinaI, 528 F.

Supp. 2d 419, 428-429 (S.D.N.Y. 2007) (finding the provision of “indispensable banking services”

insufficient and stating that providing services available “to the public at large, does not provide a

basis for inferring that [Defendants] shared a common lawful purpose”).

       In response, Plaintiff relies heavily on this Court’s decisions in M.A. v. Wyndham and H.H v.

G6 Hosp., LLC, but ignores those decisions recognized “participation” in a “venture” requires

agreement among the alleged “venture” participants. See M.A. v. Wyndham Hotels & Resorts, Inc.,

No. 2:19-cv-849, 2019 WL 4929297, *7-8 (S.D. Ohio Oct. 7, 2019) (requiring “a showing of a

continuous business relationship between the trafficker and the hotels such that it would appear that

the trafficker and the hotels have established a pattern of conduct or could be said to have a tacit

agreement”); H.H. v. G6 Hosp., LLC,No. 2:19-cv-755, 2019 WL 6682152, *4-5 (S.D. Ohio Dec. 6,

2019) (same). Similarly, a common purpose among the “venture” participants was alleged in

Ricchio, 853 F.3d at 556, but analogous facts to support a finding of common purpose have not been

alleged here. The Complaint therefore fails to allege participation in a sex-trafficking “venture.”

       Plaintiff also fails to meaningfully rebut authority cited by RRI recognizing § 1595(a)

requires a “causal relationship” between conduct furthering the venture and the receipt of a benefit.

Geiss v. Weinstein Company Holdings LLC, 383 F. Supp. 3d 156, 169 (S.D.N.Y. 2019). In other

words, the benefit must derive directly from the defendant’s participation in a sex-trafficking



                                                  6
Case: 2:19-cv-05384-ALM-EPD Doc #: 56 Filed: 06/26/20 Page: 7 of 8 PAGEID #: 535




venture. The Complaint at best alleges RRI benefited generally from the rental of hotel rooms to the

general public. This is insufficient.

           Finally, Plaintiff’s Complaint does not plausibly allege RRI “knew or should have known”

Plaintiff herself was being trafficked. See, e.g., Doe 1, 2020 WL 1872335, at *3 (“[T]he statute

targets commercial sex activity that is forced or coerced; it does not address commercial sex activity

generally.” There are no allegations specific to the Red Roof-branded hotel plausibly suggesting

anyone there knew or should have known of Plaintiff’s alleged trafficking. And while the Complaint

alleges certain conduct at RRI locations, none of these locations are directly associated with the

Plaintiff or the Red Roof-branded hotel where she alleges she was trafficked. The Complaint’s

general, conclusory allegations fall short of what is needed to suggest RRI “should have known” of

Plaintiff’s alleged trafficking.

    III.      CONCLUSION

           For the foregoing reasons and the reasons set forth in its Motion to Dismiss and/or Motion to

Transfer Venue, RRI respectfully requests the Court dismiss the claim against RRI under Rule

12(b)(6) for failure to state claim, or, in the alternative, transfer venue to the Middle District of

Florida under 28 U.S.C. § 1404(a).


                                                         Respectfully submitted,

                                                         /s/ Katherine L. Kennedy
                                                         Katherine L. Kennedy (0079566)
                                                         LEWIS, BRISBOIS, BISGAARD & SMITH
                                                         250 E. 5th Street, Suite 2000
                                                         Cincinnati, Ohio 45202
                                                         kate.kennedy@lewisbrisbois.com
                                                         (513) 808-9914 / (513) 808-9912 (Fax)
                                                         Attorney for Defendant,
                                                         Red Roof Inns, Inc.




                                                    7
Case: 2:19-cv-05384-ALM-EPD Doc #: 56 Filed: 06/26/20 Page: 8 of 8 PAGEID #: 536




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 26th day of June, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system, which will automatically send
notice of such filing to all attorneys of record.

                                                    /s/ Katherine L. Kennedy
                                                    Katherine L. Kennedy




                                                8
